Case 3:19-mj-04544-LHG Document 1 Filed 08/16/19 Page 1 of 6 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon. Lois H. Goodman
Vv. i Mag. No. 19-4544
MOHAMMAD SHAHZAD : CRIMINAL COMPLAINT

 

I, Brian MacDonald, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that Iam a Postal Inspector for the United States Postal
Inspection Service, and that this complaint is based on the following facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof:

hh Vn Chee
Brian Macdonald

Postal Inspector

United States Postal

Inspection Service

 

     

Sworn to before me and subscribed in my presence,
August Le , 2019 in Mercer County, New Je

HONORABLE LoIs H. GOODMAN

UNITED STATES MAGISTRATE JUDGE see ey Officer

 

 
Case 3:19-mj-04544-LHG Document1 Filed 08/16/19 Page 2 of 6 PagelD: 2

ATTACHMENT A

Count One
(Conspiracy to Commit Bank Fraud)

From at least as early as in or around October 2015 through in or around
July 2019, in the District of New Jersey, and elsewhere, the defendant,

MOHAMMAD SHAHZAD,

did knowingly and intentionally conspire and agree with others to execute a
scheme and artifice to defraud financial institutions, as defined in Title 18,
United States Code, Section 20, whose deposits were insured by the Federal
Deposit Insurance Corporation, and to obtain monies, funds, assets, and other
property owned by and under the custody and control of such financial
institutions, by means of materially false and fraudulent pretenses,
representations, and promises, contrary to Title 18, United States Code, Section
1344.

In violation of Title 18, United States Code, Section 1349.
Case 3:19-mj-04544-LHG Document1 Filed 08/16/19 Page 3 of 6 PagelD: 3

ATTACHMENT B

I, Brian Macdonald, am a Postal Inspector with the United States
Postal Inspection Service (““USPIS”). I have knowledge about the facts set forth
below from my involvement in the investigation, my review of reports,
documents, pictures, videos, witness interviews, and discussions with other
law enforcement officials. Because this affidavit is submitted for the limited
purpose of establishing probable cause, I have not set forth each and every fact
that I know concerning this investigation. All statements described in this
Criminal Complaint are relayed in substance and in part. In addition, where I
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

Relevant Individual and Entities
1. At various times relevant to this Criminal Complaint:

a. Defendant MOHAMMAD SHAHZAD (“SHAHZAD”) was a resident of
Franklin Park, New Jersey.

b. “Victim Bank 1” through “Victim Bank 5” (collectively, “Victim
Banks”), were “financial institutions,” as that term is defined in Title 18, United
States Code, Section 20, offering, among other things, credit cards to
customers.

Overview of the Conspiracy

 

2. Beginning at least as early as in or around October 2015 through
in or about July 2019, defendant SHAHZAD, and others conspired to create
synthetic identities on numerous credit card applications resulting in hundreds
of credit cards being mailed to common residential addresses associated with
SHAHZAD. A synthetic identity is the combination of potentially valid personal
identifiable information (“PII”) such as social security numbers, with
accompanying false Pills such as names and dates of births. Upon obtaining
approved lines of credit, SHAHZAD and others used the synthetic credit card
accounts at various legitimate and collusive merchants resulting in losses of
hundreds of thousands of dollars to various financial institutions.

Defendant’s Participation in the Conspiracy

3. In or around March 2019, USPIS became aware of a credit card
fraud scheme pursuant to a search in a law enforcement financial database.
Additional information provided by various financial institutions revealed that
multiple fraudulent applications for credit card accounts were filed using
similar PIIls from the same IP addresses associated with a residential location in
Case 3:19-mj-04544-LHG Document 1 Filed 08/16/19 Page 4 of 6 PagelD: 4

Franklin Park, New Jersey (the “Green Hill Residence”), and Somerset, New
Jersey (the “Coventry Lane Residence”). Both addresses are listed as
SHAHZAD’s former and current residence, respectively.

4. Further, the Social Security Administration Office of Inspector
General (“SSA”) queried a sampling of approximately 95 identifiers (names,
Social Security Numbers, and dates of birth) used on credit card accounts
identified in this investigation through their systems. The search revealed that
the combinations of identifiers used on the credit card applications rarely
matched the identifiers on file with SSA. USPIS has learned that these
applications with synthetic identities were approved and credit cards with lines
of credit were sent by Victim Banks via mail to, inter alia, the Green Hill
Residence and the Coventry Lane Residence.

5. Through the course of the investigation, I found that three (3)
merchant companies, identified herein as “Merchant Companies | through 3”
(detailed below), either completed transactions in the same area, or connected
to the same network to communicate with Square.!

Evidence of Entities Involved in the Scheme

 

6. Merchant Company 1: Documents received by Square
(the “Square Documents”) revealed that the merchant account referred to
herein as Merchant Company 1 Account was established on May 11, 2017 asa
food store business. On February 28, 2018, an iPhone was registered to the
account and Square captured a united device ID ending in B75660DAESD8D.
The same device ID was registered to Merchant Company 2 (related entity listed
below) in May 2016. A review of the account activity shows eight (8) credit
cards were swiped ten (10) times between May 11, 2017 and January 20, 2018
(the “Square Transactions”). Eight (8) of the Square Transactions were
successful, totaling approximately $9,532.00. A review of the GPS location
information associated with the Square Transactions shows that the last
transaction on January 20, 2018 took place in the area of the Coventry Lane
Residence using the IP address 69.142.130.70 (the “Coventry IP address”).

7. Merchant Company 2: The Square Documents also showed that a
merchant account referred to herein as Merchant Company 2 Account was
established on or about October 13, 2015, as a Taxi and Limousine business.
The account was registered to Mohammad SHAHZAD at the Coventry Lane

 

| Square is a credit card processing company that offers businesses terminals to accept
payments through to complete point of sale (POS). Some terminals are mobile and can be
linked to mobile devices. Square routinely captures GPS location and IP address information
from the terminal during the payment process during its normal course of business. A review
of documents provided by Square revealed multiple instances where credit cards transactions
were completed to the same three Merchant Companies at the same IP address.
Case 3:19-mj-04544-LHG Document1 Filed 08/16/19 Page 5 of 6 PagelD: 5

Residence. The Social Security and date of birth information match
SHAHZAD’s known identifiers. On April 1, 2019, an iPhone 10 was registered
to the account and listed the name Mohammad. The Merchant Company 2
Account used three bank accounts to receive funds from the credit card
transactions processed. Since around October 2015, a checking account at
Victim Bank 4 ending in 71328 listed SHAHZAD as the account holder. Since
May of 2018, Merchant Company 2 Account diverted deposited funds to other
co-conspirators. A review of account activity shows approximately 113 credit
card swipes between October 13, 2015 through February 7, 2019. Of the 113
swipes, there were 76 successful transactions totaling approximately
$100,172.00. A review of GPS data captured for each transaction shows the
POS at the Green Hill Residence between December 29, 2018 and February 7,
2019 using IP address 98.221.82.241. Notably, the transactions in 2018 show
the POS at the Coventry Lane Residence using the Coventry IP address.

8, Merchant Company 3: Square Documents revealed that a
merchant account referred to herein as the Merchant Company 3 Account was
established on or about November 17, 2015 as a taxi and limousine business.
Square records list three bank accounts into which funds were deposited from
each transaction. A review of account activity indicates a total of twenty-five
(25) credit card swipes by this merchant between December 24, 2015 and May
31, 2018 totaling approximately $19,570.00. A review of the GPS data shows
the transactions took place at various locations including the Coventry Lane
Residence.

9, A review of the credit card transactions revealed that
approximately fourteen (14) credit cards were swiped by all three merchants.
Based on my training and experience and information learned throughout this
investigation, I believe that the merchants are either shell companies, where no
legitimate transactions occur, or collusive merchants where illegitimate
transactions are hidden among legitimate business transactions. I base this
belief on the following: (1) the high-dollar amount transactions conducted by
the three entities; (2) Square documents’ GPS locator demonstrating that the
point of sale for numerous transactions occurred at the same residences; and
(3) all three listed entities completed credit card transactions at the same
residential IP addresses.

10. Onor about July 1, 2019, the Honorable Tonianne J. Bongiovanni,
U.S.M.J. signed a warrant authorizing law enforcement to search the Green
Hill Residence. Pursuant to that search warrant, USPIS inspectors recovered
over 300 credit cards in various names, hand written lists of identities,
financial correspondence from Victim Banks and Square merchant accounts.
Case 3:19-mj-04544-LHG Document1 Filed 08/16/19 Page 6 of 6 PagelD: 6

Losses to the Victim Banks

 

11. Between January 2018 and April 2019, Victim Bank 1
opened over 200 credit card accounts related in this scheme and suffered a
loss amount of approximately $87, 445.00. Notably, all three of the above-
referenced Merchant Companies completed credit card transactions from these
accounts.

12. Between December 2017 and June 2019, Victim Bank 2 opened
48 credit card accounts related in this scheme and suffered a loss amount of
approximately $123,860.00. Notably, all three of the above-referenced
Merchant Companies completed credit card transactions from these accounts.

13. In August 2018, Victim Bank 3 issued three accounts in this
scheme resulting in a loss amount of approximately $20,000.00. Notably,
Merchant Company 2 completed credit card transactions from these accounts.

14. Between December 2017 and January 2019, Victim Bank 4 issued
23 credit card accounts related in this scheme and suffered a loss amount of
approximately $112,887.00. Notably, Merchant Company 3 completed credit
card transactions from these accounts.

15. Between December 2016 and January 2019, Victim Bank 5 issued
seven accounts related to this scheme resulting in a loss amount of
approximately $8,805.00. Notably, Merchant Company 1 completed credit
card transactions from these accounts.
